Title: To James Madison from Richard O’Brien, 22 July 1801
From: O’Brien, Richard
To: Madison, James


Esteemed Sir.
Algiers the 22d. of July, 1801
On the 9th. Inst. arrived at algiers The us. Ship President and Schooner Enterprize. I have recd. your letter of the 21st. of may and the Cloth and Linnen. The money the Commodore did not land as I had Considerd. nothing Could be done in makeing a Cash payment, untill the arrival of the washington with Stores, when the regency—in Eating of the Sheep might be induced to Eat allso some of the fowl. The Comodore expects, to be here before the washington arrives.
On the 10th. the u.s. Ship Essex, was in sight Standing to The Eastd. with as we Suposed The Grand Turk—on the morning of The 11th. sailed the President and Enterprize destined for Tunis. The Commodore did not land here—nothing was to be done here his presence was more requisite to The Eastd. The u.s. Ship Philadelphia he left Cruising off Gibralter &c. to watch the two Tripoline Corsairs.
On the 23d. of May Consul Cathcart & family left Tripoli they were intended for Tunis but is arrived at Livorn.
The Algerine Ministry told me the dey had wrote 3 letters to The Bashaw of Tripoli that it did not Ansr. the desired Effect—As the us. would not Aid Said letters with Money. I answerd never as long as we Could Lye our Course on the opposite Tack. Tripoli Corsairs is at Sea in Quest of Americans—&c. at Tunis on the 28th. June that Govt. demands—of the u.s. 10. Thsd. Stand of arms. Eaton, has rejected This Claim & that Govt remains discontent.
Allso at Algiers The Regency is growling that the articles is not arrived on the Annuities, but I supose they will not Bite as they are here much threatened by Lord Keith & Captain Bashaw.
I have given Commodore Dale every information in my power & I am Convinced that Tripoli Should have Money or Balls without delay.
We want sir 3—or 6—more of our frigates in this sea our present force might be Employed to the Eastd. and a Sudden rupture to the westd. We Cannot therefore be too gaurded in preventing The Citizens & property of the US. from falling into the hands of Barbary Villians. Be convinced Sir that nothing Shall be left undone on my part which will contribute towards The honour & interests of The U States. I am Sir Very respectfully—Your Most Obt Servt.
Richd. OBrien
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). Docketed by Wagner as received 9 Oct., but a copy of the letter reached Washington on 24 Sept. (Wagner to JM, 25 Sept. 1801 [DLC]).


